Exhibit 99.1 Nash Finch Reports Second Quarter 2012 Results Adjusted EPS 2 of $0.69 per Diluted Share MINNEAPOLIS (July 19, 2012) — Nash Finch Company (NASDAQ: NAFC), one of the leading food distribution companies in the United States, today a nnounced financial results for the twelve weeks (second quarter) ended June 16, 2012. Financial Results Total Company sales for the second quarter 2012 were $1.09 billion compared to $1.10 billion in the prior-year quarter, a decrease of 0.6%. The acquisition of twelve Bag ‘N Save stores during the second quarter of 2012 contributed to a net increase in total Company sales of $13.0 million, which is comprised of a $29.1 million increase in Retail segment sales being partially offset by a $16.1 million decrease in Food Distribution segment sales that are now reported in the Retail segment. Sales in the Retail segment were negatively impacted by the sale and closing of retail stores since the first quarter of 2011 which resulted in a reduction in sales of $5.8 million. After adjusting for these items, total Company second quarter comparable sales decreased 1.5% relative to the prior year period. Sales for the first twenty-four weeks of 2012 were $2.15billion compared to $2.20billion in the prior year period, a decrease of 2.2%. After adjusting for the net increase in year-to-date total Company sales of $13.0 million attributable to the Bag ‘N Save acquisition, offset by the Retail segment year-to-date sales loss of $16.8 million due to the sale and closing of retail stores since the first quarter of 2011, total Company year-to-date comparable sales decreased 2.3% relative to last year. Consolidated EBITDA
